DETAILED ACTION
In response to communications filed 22 March 2021, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12, and 20 recite the steps of
receiving a first keyword inputted by a user;
receiving a target resource in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition, wherein the target resource is a resource of a search result page corresponding to the target keyword or a resource of the target page;
pre-rendering a received target resource in a target container when receiving the target resource;
outputting, in a case that a first search instruction inputted by the user is detected, the resource in the target container in response to the first search instruction, wherein the first search instruction is an instruction to search for the target keyword or the target page.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “receiving,” “pre-rending,” and “outputting” may be performed as observations and/or evaluations, perhaps using pen and paper. For example, the input recited may be performed as verbal input; the “pre-rendering” may be performed by writing; and the “outputting” may be simply verbal communication. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 further recites that the target resource is “sent by a server” and that the received target resource is “returned by the server.” In addition, claim 9 recites
An electronic device, comprising: at least one processor; and a storage communicatively connected to the at least one processor, wherein the storage stores therein an instruction configured to be executed by the at least one processor, and the at least one processor is configured to execute the instruction, to implement a search method [analyzed above],

and claim 20 recites

A non-transitory computer readable storage medium storing therein a computer instruction, wherein the computer instruction is configured to be executed by a computer, to implement the method [analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-11 and 13-19 include limitations, which under their broadest reasonable interpretation, may also be performed in the human mind and therefore likewise fall within the Mental Processes grouping of abstract ideas. Claims 2-8, 10-11, and 13-19 do not recite any additional elements beyond those inherited from claims 1 and 12, and therefore do not integrate the judicial exception into a practical application.
Claim 9 further recites storing the target resource “onto a target disk.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer. Therefore claims 1-20 are not patent eligible.

Claim Objections
Claims 20 are objected to because of the following informalities: “the method” lacks antecedent basis and should be --a method-- (line 3)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (CN 103617253 A; citations refer to the English translation PTO 158608).

Regarding claim 1, Tan teaches a search method, comprising:
receiving a first keyword inputted by a user (see Tan [0044] and [0047], “query word entered by the user”);
receiving a target resource sent by a server in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition, wherein the target resource is a resource of a search result page corresponding to the target keyword or a resource of the target page (see Tan [0050]-[0052], “returns the search result and the generated predicted query words,” where the “predicted query words” comprise a target keyword, the “search result” is a target resource, and the “prediction accuracy” is a degree of association);
pre-rendering a received target resource in a target container when receiving the target resource returned by the server (see Tan [0053], “pre-rendering and hiding the search result,” where [0056]-[0057] teach an “iframe” target container);
outputting, in a case that a first search instruction inputted by the user is detected, the resource in the target container in response to the first search instruction, wherein the first search instruction is an instruction to search for the target keyword or the target page (see Tan [0059], “user finally initiates a search request . . . client will immediately show the prerendered
search result”).

Regarding claim 12, Tan teaches an electronic device, comprising:
at least one processor; and a storage communicatively connected to the at least one processor, wherein the storage stores therein an instruction configured to be executed by the at least one processor, and the at least one processor is configured to execute the instruction, to implement a search method (see Tan [0107]),
the method comprises:
receiving a first keyword inputted by a user (see Tan [0044] and [0047], “query word entered by the user”);
receiving a target resource sent by a server in a case that a degree of association between the first keyword and a target keyword or a target page meets a preset condition, wherein the target resource is a resource of a search result page corresponding to the target keyword or a resource of the target page (see Tan [0050]-[0052], “returns the search result and the generated predicted query words,” where the “predicted query words” comprise a target keyword, the “search result” is a target resource, and the “prediction accuracy” is a degree of association);
pre-rendering a received target resource in a target container when receiving the target resource returned by the server (see Tan [0053], “pre-rendering and hiding the search result,” where [0056]-[0057] teach an “iframe” target container);
outputting, in a case that a first search instruction inputted by the user is detected, the resource in the target container in response to the first search instruction, wherein the first search instruction is an instruction to search for the target keyword or the target page (see Tan [0059], “user finally initiates a search request . . . client will immediately show the prerendered search result”).

Regarding claim 20, Tan teaches a non-transitory computer readable storage medium storing therein a computer instruction, wherein the computer instruction is configured to be executed by a computer, to implement the method according to claim 1 (see Tan [0107] and the rejection of claim 1, above).

Regarding claims 2 and 13, Tan teaches wherein, subsequent to the receiving the first keyword inputted by the user, the method further comprises:
sending a first search request for the first keyword to the server (see Tan [0049], “client . . . send the information to the server”);
pre-rendering a resource of a first search result page returned by the server in a first container when receiving the resource of the first search result page returned by the server, wherein the first search result page is a search result page corresponding to the first keyword (see Tan [0053] and [0056]-[0057]).

Regarding claims 3 and 14, Tan teaches wherein, subsequent to the receiving the first keyword inputted by the user, the method further comprises:
sending, in a case that it is detected that the user has changed a current keyword to a second keyword, a second search request for the second keyword to the server (see Tan [0049], “client . . . send the information to the server,” where [0048] teaches that the user has changed a current keyword to a second keyword by detecting “whether an error correction appears, corrected content”);
pre-rendering a resource of a second search result page returned by the server in a second container when receiving the resource of the second search result page returned by the server, wherein the second search result page is a search result page corresponding to the second keyword (see Tan [0053] and [0056]-[0057]).

Regarding claims 4 and 15, Tan teaches further comprising: outputting, in a case that a second search instruction inputted by the user is detected, a resource in a container corresponding to the current keyword in response to the second search instruction (see Tan [0059]).

Regarding claims 5 and 16, Tan teaches wherein the receiving the target resource sent by the server in a case that the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises: receiving, in a case that the target keyword or the target page whose degree of association with the first keyword meets the preset condition is predicted by the server, the target resource sent by the server based on the prediction after the server receives the first search request (see Tan [0050]-[0052]).

Regarding claims 6 and 17, Tan teaches wherein the receiving the target resource sent by the server in a case that the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises:
sending, in a case that the target keyword or the target page whose degree of association with the first keyword meets the preset condition is predicted by a client, a third search request for the target keyword or the target page to the server (see Tan [0049], “client can send information only in a specific condition, or can discard unimportant information when sending information, or can combine information or preliminarily infer one or more query words for reference by the server”);
receiving the target resource returned by the server based on the third search request (see Tan [0050]-[0052]).

Regarding claim 11, Tan teaches wherein the container comprises at least one of: a container used for loading a webpage; a container used for loading a small program; a container used for loading structured data (see Tan [0056]-[0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN 103617253 A; citations refer to the English translation PTO 158608) as applied to claims 1 and 12 above, and further in view of Burkard et al. (US 10,572,548 B2).

Regarding claims 7 and 18, Tan teaches wherein, that the degree of association between the first keyword and the target keyword or the target page meets the preset condition comprises any one of: in a case that a historical probability of searching for the target keyword after inputting the first keyword by the user is greater than or equal to a preset threshold, the degree of association between the first keyword and the target keyword meets the preset condition; in a case that there is a target page associated with the first keyword, the degree of association between the first keyword and the target page meets the preset condition (see Tan [0050]-[0052], “search result returned according to the predicted query word”).
Tan does not explicitly teach wherein the target page is valid at a preset time.
However, Burkard teaches wherein the target page is valid at a preset time (see Burkard 9:51-10:21, “expiration period may be specified for different types of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the target page being valid at a preset time, as taught by Burkard, with the techniques taught by Tan, because “data that is likely to rapidly change, such as breaking news articles, stock quotes, syndication feeds, and the like, is more likely to grow stale quickly, and might be associated with a shorter expiration timer” (see Burkard 9:51-10:21).

Regarding claims 8 and 19, Tan as modified does not explicitly teach wherein, the target container is loaded with a resource of the target page valid at the preset time; the method further comprises: prohibiting reusing or release of the target container in a case that all pre-created containers are occupied.
However, Burkard further teaches prohibiting reusing or release of the target container in a case that all pre-created containers are occupied (see Burkard 15:7-47, when the “maximum number ‘n’ prerenders” are occupied, reusing or releasing the prerender container is prohibited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prohibit reuse or release of the target container, as taught by Burkard, in combination with the techniques taught by Tan as modified, because “the client 102 may reserve a particular amount of system memory for prerendering, and generate prerender instances until the reserved memory is filled” (see Burkard 15:7-47).

Regarding claim 9, Tan as modified teaches wherein, the target container is loaded with a resource of the target page valid at the preset time; the method further comprises:
storing the target resource in the target container onto a target disk (see Tan [0050]-[0052], the target resource is stored on a target disk of the “server”);
reloading the target resource from the target disk to the target container under a predetermined condition in a case that the target container is reused or released (see Tan [0050]-[0053] and [0060], a subsequent search that results in the same “predicted query words” will reload the target resource from the target disk).

Regarding claim 10, Tan as modified teaches wherein the predetermined condition comprises at least one of: an application program of the target page is restarted; a preset time period before the preset time is reached (see Burkard 9:51-10:21, “expiration period”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159